NO. 07-10-0489-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL D
                                       
                                 JULY 15, 2011
                          ___________________________
                                       
                         CARLOS LAMONT FISHER, JR.,  
                                       
                                  	Appellant 
                                      v.
                                       
                             THE STATE OF TEXAS,  
                                       
                                   	Appellee
                          ___________________________
                                       
                 FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;
                                       
                   NO. 7369; HONORABLE LEE WATERS, PRESIDING
                          ___________________________
                                       
                             Abatement and Remand
                          ___________________________
                                       
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
	On July 6, 2011, we granted the State's agreed Motion to Correct the Reporter's Record and ordered the court reporter to file a supplemental record making the changes approved.  However, the court reporter notified this court that he could not certify the record with the agreed change since the event did not occur at trial and was not part of the trial record.  
	The change requested by the State and agreed to by appellant concerns defendant's trial exhibit one, which is several forms filed under the Interstate Agreement on Detainers Act (IADA).  However, according to the State's motion, not all of the pages were attached to the forms that were admitted at trial. 
 Accordingly, we abate this cause back to the trial court.  Upon remand, it is directed to determine whether the exhibits tendered by the parties and accepted into evidence at trial are the ones actually included in the record developed by the court reporter.  Should it determine that the exhibits of record accurately reflect those the parties intended to proffer and it intended to receive, then the trial court shall so inform this court via pertinent findings.  Should it determine that the exhibits received and included in the reporter's record differ from those the parties tendered and it intended to accept, then the trial court shall specify, via pertinent findings, which exhibits they may be and attach an accurate copy of them to its findings.  The latter must then be included in a supplemental record, which record must then be filed with the clerk of this court on or before August 15, 2011.  Should further time be needed by the trial court to perform these tasks, then same must be requested before August 15, 2011.
It is so ordered.	
Per Curiam
Do not publish.